Fourth Court of Appeals
                                San Antonio, Texas
                                     August 23, 2019

                                   No. 04-18-00812-CV

                  TEXAS DEPARTMENT OF TRANSPORTATION,
                                Appellant

                                             v.

                                Naomi MARKHAM, et al.,
                                       Appellees

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017-CI-01166
                       Honorable Martha Tanner, Judge Presiding


                                      ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Luz Elena D. Chapa, Justice
             Beth Watkins, Justice

       The Appellees’ Opposed Motion to File Supplemental Record and Opposed Motion to
File Supplemental Brief are DENIED AS MOOT.


                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court